Citation Nr: 0634174	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  99-23 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a disability of the 
left foot, to include as due to undiagnosed illness.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran-appellant served on active duty from July 1965 to 
January 1966, and from January 1991 to May 1991, including 
service in the Southwest Asia Theater of operations from 
February 1991 to May 1991. He also had additional service in 
the reserves, including the Army National Guard from April 
1983 to 1991.

When this matter was last before the Board of Veterans' 
Appeals (Board) in February 2006, it was remanded to the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in May 2006, and the case was returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1. The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  Pes planus in the left foot clearly and unmistakably pre-
existed service; and clearly and unmistakably did not 
increase in severity during service.

3.  The veteran's complaints of joint pain in the left foot 
have been attributed to the medical diagnoses of pes planus 
and osteoarthritis of the first metatarsal phalangeal joint 
and the proximal interphalangeal and distal interphalangeal 
joints.  

4.  The veteran has a current diagnosis of osteoarthritis of 
the first metatarsal phalangeal joint and the proximal 
interphalangeal and distal interphalangeal joints of the left 
foot.

5.  There is evidence of the veteran having sustained a left 
foot injury in February 1989 during an active period of Army 
National Guard service.  

6.  The probative and competent evidence of record 
establishes that the veteran's osteoarthritis of the first 
metatarsal phalangeal joint and the proximal interphalangeal 
and distal interphalangeal joints of the left foot cannot 
satisfactorily be dissociated from active service.  


CONCLUSION OF LAW

1.  Pes planus of the left foot preexisted service and was 
not aggravated therein. 38 U.S.C.A. §§ 1110, 1131, 1132, 
1153, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).

2.  Osteoarthritis of the first metatarsal phalangeal joint 
and the proximal interphalangeal and distal interphalangeal 
joints of the left foot was incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is in effect for hallux rigidus of the 
left great toe, rated as 10 percent disabling from August 
1998.  The veteran is seeking entitlement to service 
connection for an additional disability involving the left 
foot.  Specifically, he states that the diagnosis of 
osteoarthritis of the left foot should be attributed to his 
service in the Gulf war, since his family does not have a 
history of arthritis, and it first manifest after his Gulf 
war service.  He states that service connection should be 
granted accordingly.  

In the interest of clarity, the Board will initially address 
the matter of whether this issue has been appropriately 
developed for appellate purposes.  Finally, the Board will 
analyze the veteran's claim.



Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

The RO provided the veteran with a copy of the appealed March 
1999 rating decision, June 1999 statement of the case (SOC), 
and October 2002, November 2005, and May 2006 supplemental 
statements of the case (SSOC's) that discussed the pertinent 
evidence, and the laws and regulations related to service 
connection claim for his claimed conditions, to include as 
due to undiagnosed illness.  These documents essentially 
notified the veteran of the evidence needed to prevail on his 
claim.

In addition, in a May 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any additional evidence.  This 
letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The RO notified the 
veteran again in August 2004.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in May 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the March 1999 rating decision, the RO denied 
the veteran's service connection claims, including the 
instant claim, to include as due to undiagnosed illness.  In 
May 2004, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim on appeal, and clarified what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA.

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in May 
2004 was not given prior to the first AOJ adjudication of the 
claims, including the instant claim, the subsequent VA letter 
corrected any procedural errors.  The notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thus, any defect with respect to the 
timing of the notice requirement was non-prejudicial, and 
VA's duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the evidence includes service medical 
records, an April 1999 VA medical record, and a July 2003 
private medical record.  The veteran also notified VA in 
September 2004 of two individuals, who had personal knowledge 
of his disabilities.  In August 2005, the RO asked the 
veteran if he wanted VA to request information from the two 
individuals, or if he would submit the information directly; 
however, the veteran never responded.  The CAVC has held that 
the duty to assist "is not always a one-way street" and that, 
"[i]f a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991), at 
193.  Based on the above, the Board finds that reasonable 
efforts have been made to obtain all available evidence.  
Moreover, there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in January 1999, 
July 2005, and April 2006, and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claim for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.




Analysis

The veteran seeks service connection for a disability of the 
left foot separate and apart from his previously service-
connected hallux rigidus of the left great toe.  He has 
argued several theories for service connection, to include as 
due to undiagnosed illness.  His personnel records show that 
his periods of service included service in the Southwest Asia 
Theater of operations from February 1991 to May 1991.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2006).  
Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011. See VBA 
Fast Letter 02-04 (January 17, 2002).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection. See 38 C.F.R. 
§ 3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii). There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War. See 38 C.F.R. § 3.317(c). If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans. See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. See 38 C.F.R. § 3.317(a)(1), (b).  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  See 38 C.F.R. § 3.317(a)(2), 
(3).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Consideration of a veteran's claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised 
the question of the proper interpretation of sections 1111 
and 1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  Effective May 4, 
2005, VA amended its regulations at 38 C.F.R. § 3.304(b) to 
reflect the change in the interpretation of the statute 
governing the presumption of sound condition.  The final rule 
conforms to Federal Circuit precedent Wagner v. Principi, 370 
F. 3d 1089, 1096 (Fed. Cir. 2004), and applies to claims, 
which were pending on or filed after May 4, 2005.  As the 
veteran's case was pending as of that date, the amendment 
applies.

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).  The Court held that 
"it may be overcome only 'where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.'"  Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis added)); 
see VAOGCPREC 3- 2003 (July 16, 2003).

With respect to the veteran's claim that his left foot 
disability is the result of an undiagnosed illness related to 
his Gulf war service, it is initially noted that the claims 
file contains considerable medical evidence of a left foot 
disability, in addition to the previously service-connected 
hallux rigidus of the left great toe.  A January 1999 VA 
general examination shows a finding of bilateral pes planus, 
more pronounced on the left.  A January 1999 VA joints 
examination report shows a diagnosis of post-traumatic 
arthritis of the first metatarsophalangeal joint of the left 
foot.  A January 1999 x-ray study documents degenerative 
arthritis in the first metatarsal phalangeal joint of the 
left foot with narrowing of joint spaces and osteophytes in 
the adjacent bony structures.  A July 2003 private medical 
report shows complaints of pain and stiffness in the 
bilateral feet for the last four to five months, and 
difficulty walking.  Physical examination revealed tenderness 
in the bilateral feet, but no swelling.  The assessment was 
osteoarthritis of the feet.  A July 2003 radiology report 
documents mild osteoarthritis of the first metatarsal 
phalangeal join and the proximal interphalangeal and distal 
interphalangeal joint of the left foot.  Finally, a July 2005 
x-ray examination report revealed degenerative changes in the 
first metatarsal phalangeal joint.

Given that the medical evidence clearly reveals diagnoses of 
pes planus and osteoarthritis in the left foot, and that 
these disabilities can account for the veteran's complaints 
of pain, service connection may not be provided for an 
undiagnosed illness of the left foot, based on the provisions 
of 38 C.F.R. § 3.317(a)(1)(ii).  See also VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).  Moreover, there is no medical 
evidence the left foot disability is related to an 
undiagnosed illness.  The preponderance of the evidence is 
against the veteran's claim for a left foot disability on the 
basis of an undiagnosed illness.

Consideration of the claim under the regulations for 
undiagnosed illness, however, does not preclude consideration 
of entitlement to service connection on a direct basis; thus, 
the next issue is whether there is evidence of any in-service 
incurrence of a left foot disability.

Two days after entry into service, the veteran underwent an 
examination on July 23, 1965, which showed secondary pes 
planus, asymptomatic, not considered disabling.  The Board 
considers this clear and unmistakable evidence of a 
preexisting pes planus condition.  As such, it must be 
determined whether there is clear and unmistakable evidence 
that the veteran's pre-existing pes planus was not aggravated 
by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004) (citing 38 U.S.C. § 
1111 (emphasis added)); see VAOGCPREC 3- 2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003).

Although there is evidence of a left foot injury during 
service in February 1989, the veteran does not contend, nor 
are there findings related to treatment for pes planus of the 
left foot.  Orthopedic examinations dated in May 1969, April 
1983, and July 1988 show a normal left foot.  At release from 
active duty in March 1991, an orthopedic examination report 
also shows a normal left foot.  

Significantly, the veteran was afforded a VA examination of 
the foot in April 2006 for the specific purposes of obtaining 
several opinions related to the left foot, including whether 
the veteran's documented pes planus of the left foot 
increased in severity during service beyond the natural 
progression of the disease.  Following a review of the claims 
folder and the examination of the veteran, the examiner first 
noted the veteran's pes planus in service as well as the 
document left foot injury during service in 1989.  The VA 
examiner then opined that it was less likely than not that 
the veteran's documented secondary pes planus on entry into 
service in 1965 increased in severity beyond the natural 
progression of the disease.  The examiner explained that the 
veteran has a normal nonantalgic gait; he does not have any 
evidence of abnormal shoe wear pattern; there is no evidence 
of callus or any other deformities; there is no evidence of 
varus or valgus deformities of the Achilles tendon; and the 
veteran does not require the use of any orthotics or 
corrective shoes and denies any limitation of activities of 
daily living.  The VA examiner concluded that the veteran's 
pes planus condition in the service was less likely 
aggravated by any incident in the service or caused by any 
service related incident.  

The Board finds that the absence of any in-service findings 
related to pes planus of the left foot and the well-reasoned 
opinion found in the report of the April 2006 VA feet 
examination  provides clear and unmistakable evidence that 
the pes planus disability was not aggravated by service.  Pes 
planus of the left foot preexisted service and was not 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  Thus, 
service connection for pes planus of the left foot must be 
denied.  

The Board notes, however, that the VA physician who examined 
the veteran's feet in April 2006 provided an additional 
opinion regarding the veteran's left foot disabilities.  The 
examiner stated that in his medical opinion the veteran's 
current disabilities of the left foot include osteoarthritis, 
and this condition is at least as likely as not related to an 
event in service, including the veteran's in-service February 
1989 left foot injury.  

In summary, the veteran has a current diagnosis of 
osteoarthritis of the first metatarsal phalangeal joint and 
the proximal interphalangeal and distal interphalangeal 
joints of the left foot.  Secondly, there is evidence of the 
veteran having sustained a left foot injury in February 1989 
during an active period of Army National Guard service.  
Finally, the report of the April 2006 feet examination 
provides medical evidence of a nexus between the February 
1989 in-service injury and the present osteoarthritis of the 
left foot.  Thus, the essential elements for the grant of 
service connection have been satisfied.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Board finds that the probative and competent evidence of 
record establishes that the veteran's osteoarthritis of the 
first metatarsal phalangeal joint and the proximal 
interphalangeal and distal interphalangeal joints of the left 
foot cannot satisfactorily be dissociated from active 
service.  The Board concludes that the claim for service 
connection for osteoarthritis of the left foot is supported 
by the evidentiary record thereby warranting entitlement to a 
grant of service connection.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for pes planus of the left 
foot is denied.  

Entitlement to service connection for osteoarthritis of the 
left foot is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


